Title: [Diary entry: 24 October 1788]
From: Washington, George
To: 

Friday 24th. Thermometer at 60 in the Morng.—75 at Noon and 75 at Night. Clear and warm with but little Wind & that Southerly. Rid to the Ferry, Frenchs and Dogue run Plantations. From the Ferry, the Plows were gone to French’s to put in Wheat—and the other hands except the Ferry men were at Dogue run digging Potatoes. At Frenchs 5 plows were at Work putting in Wheat in No. 6. The other hands were at D. Run digging Potatoes. At D. Run Seven plows and Harrows were covering Wheat among the Corn in field No. 6. All the other hands were following with the Hoes & digging Potatoes before them. Muddy hole people aiding.